 

Case 1:20-cv-00200-JSR Document 140 Filed 07/29/21 Page1of1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARNEGIE INSTITUTION OF WASHINGTON
and M7D CORP.,

Plaintiffs,
20-cv-200 (JSR)
-y-
ORDER
FENIX DIAMONDS, LLC,

Defendant.

 

JED S. RAKOFF, U.S.D.J.

Now before the Court is plaintiffs’ motion to dismiss Fenix’s
counterclaim for invalidity of the asserted claims of the ‘078
patent. ECF No. 134. Upon due consideration, the Court grants

plaintiffs’ motion. The Court will issue an opinion setting forth

 

the reasons for this ruling by no later than August 17, 2021.

 

SO ORDERED.
Dated: New York, NY Veet A Led
July £% 2021 Jef S. RAROFF,7U.S.D.J.
